Citation Nr: 1424758	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-22 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel






INTRODUCTION

The appellant served on active duty from December 1985 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of entitlement to service connection for paranoid schizophrenia.

In his substantive appeal submitted in June 2011, the appellant requested a hearing before a Veterans Law Judge at his local RO.  In April 2012 the Board remanded the case for such a hearing.  A hearing was scheduled at the RO for June 2013.  In a March 2013 email, the appellant acknowledged that he was aware of the upcoming hearing and reminder notice letters were sent to him in May 2013 and June 2013.  In a June 2013 submission, the appellant requested a Central Office hearing before a Veterans Law Judge in Washington, D.C. instead of a local hearing at the RO.  A letter sent in March 2014 notified the appellant that a Central Office hearing was scheduled for April 2014, but the appellant failed to report.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

The issues of entitlement to housing, pension, and educational assistance were raised by the appellant in April 2011 and May 2011 submissions, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over /them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied the appellant's claim of service connection for schizophrenia, paranoid type, and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the September 2006 rating decision is cumulative and redundant of evidence already of record, and does not raise a reasonable possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied service connection for schizophrenia, paranoid type, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been submitted and the claim is not reopened.  38 U.S.C.A. §§ 1154(a), 5107(b), 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

In claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the appellant in July 2008 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The same letter also met the Kent requirements, stating that the claim of entitlement to service connection for schizophrenia was previously denied because his "psychiatric disorder clearly existed in a severe form prior to service and was not aggravated beyond normal progression by active military duty" and that evidence relating to these facts would be necessary to reopen the claim.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant's STRs, lay statements, and identified VA and private treatment records have been obtained.

The Board notes that the appellant has not been afforded a VA examination in response to his request to reopen the claim of entitlement to service connection for paranoid schizophrenia; however, the Board finds that no such examination is required in this case.  For new and material evidence claims, VA has no obligation to provide a VA examination until new and material evidence has been presented.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(iii) (2013).  As the Board concludes below, no new and material evidence has been presented.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to his claim.

II.  Analysis

Rating actions are final and binding based on evidence on file at the time the appellant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The appellant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

A September 2006 rating decision denied service connection for schizophrenia, paranoid type.  The appellant did not file an NOD and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The evidence considered in the final September 2006 denial consisted of the STRs; service personnel records; private treatment records from New Hanover Memorial Hospital dated in December 1985 showing diagnosis of and two hospitalizations for schizophrenia prior to service; social security disability records, treatment records from the North Carolina Division of Mental Health; other private treatment records dated prior to September 2006; VA treatment records dated prior to September 2006; and lay evidence from the appellant stating that he was seen at New Hanover prior to enlistment but did learn that his condition was serious until he was diagnosed in service. 

The evidence submitted since the final decision in September 2006 consists of the May 2008 claim application stating that the appellant was diagnosed with schizophrenia in service and that he was treated for the disability beginning in December 1985; and many lay statements from the appellant asserting, inter alia, 1) that there is no evidence that his condition pre-existed service and that such a conclusion is "unwarranted;" 2) that training exercises such as push-ups, sit-ups, chin-ups, squat-thrusts, jumping jacks, and a seven-mile run "attributed to" his "so-called mental dilemma;" 3) the names of "two individuals who if found can give testimony as to [the appellant's] mental state prior to being sworn for active duty;" and 4) that records from Charlestown Naval Hospital should be obtained.

This evidence is "new" as it has not been previously submitted to agency decisionmakers.  However, the Board finds it is not material as the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, cannot reasonably substantiate the claim.  Specifically, the evidence contradicts itself, both acknowledging the documented pre-service treatment and diagnosis for schizophrenia and denying that it pre-existed service.  The requested Charlestown Naval Hospital records are already associated with the claims file and were considered in the prior final denial.  Brief mentions of two people who could testify about his mental state prior to service and having to perform basic training exercises are not sufficient to establish that his pre-existing schizophrenia was aggravated by service.  The new evidence makes the argument that the appellant's schizophrenia did not pre-exist service, which is cumulative and redundant of the argument put forth at the time of the September 2006 prior final denial.  38 C.F.R. § 3.156(a).  

Based on the foregoing, the Board concludes that the evidence submitted since the September 2006 rating action is not new and material and does not serve to reopen the appellant's service connection claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for paranoid schizophrenia and the appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


